                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
ANTHONY GATTINERI                    )
                                     )
      Plaintiff                      )
                                     )
v.                                   )
                                     )
WYNN MA, LLC and WYNN RESORTS, )
LIMITED,                             )
                                     )
      Defendants                     )              Civil Action No. 1:18-cv-11229
                                     )
WYNN MA, LLC,                        )
                                     )
      Plaintiff-in-Counterclaim,     )
                                     )
v.                                   )
                                     )
ANTHONY GATTINERI,                   )
                                     )
      Defendant-in-Counterclaim.     )
____________________________________)

                          EMERGENCY MOTION
            BY WYNN MA, LLC AND WYNN RESORTS, LTD. SEEKING
     A PROTECTIVE ORDER TO PRECLUDE WALTER PAVLO FROM ACCESSING
      DISCOVERY MATERIAL DESIGNATED UNDER THE PROTECTIVE ORDER
                      AND ATTENDING DEPOSITIONS

       Wynn MA, LLC (“Encore”) and Wynn Resorts, Ltd. (“Wynn”) (together the

“Defendants”) hereby file this Emergency Motion Seeking a Protective Order pursuant to Fed. R.

Civ. P. 26(c)(1)(A) and (E) to prevent Walter Pavlo—a journalist who Plaintiff claims is providing

litigation support to him in this Action—from 1) accessing Discovery Materials designated under

the Stipulation and Order Governing the Production and Exchange of Confidential and Highly

Confidential Information (the “Protective Order”) filed on March 20, 2019 [Dkt. No. 20]1/, and (2)



1/
       Attached hereto as Ex. A.

                                                1
attending depositions in this Action. Defendants also move pursuant to ⁋ 7 of the Protective Order,

which allows the parties to “exclude any person from the deposition…if the Confidential

Discovery Material or Highly Confidential Discovery Material may not be disclosed to such person

under the terms of this Stipulation.” Ex. A at ⁋ 7.

       Defendants file this motion on an emergency basis because 10 other depositions have

been noticed in this case, all have been noticed (and many confirmed) to take place before the

January 6, 2020 discovery cutoff. Indeed, depositions are currently confirmed for December 12,

16, 17, and 19, all of which will be directly impacted by the ruling on this Emergency Motion.

                                         BACKGROUND

       On December 11, 2019, the third party deposition of Dustin DeNunzio was scheduled to

take place in this Action beginning at 10:00 AM. See Affidavit of Samuel M. Starr (“Starr Aff.”)

at ⁋ 4. On December 10, 2019, Mr. Starr spoke with counsel for Mr. Gattineri, Stephen Gordon,

in connection with a number of discovery matters. During that telephone call, Mr. Gordon asked

that Mr. Starr include their “litigation support,” Walter Pavlo, to the building’s security list so

that he could attend the December 11, 2019 deposition of Mr. DeNunzio. At this time, Mr. Starr

understood “litigation support” to mean a paralegal. Starr Aff. at ⁋ 5.

       At approximately 9:15 AM on December 11, 2019, as Mr. Starr prepared to add Mr.

Pavlo to the security list, he googled Mr. Pavlo’s name, accessed Mr. Pavlo’s LinkedIn page, and

learned that Mr. Pavlo is a print journalist and not a paralegal. Starr Aff. at ⁋ 6. At approximately

9:45 AM on December 11, 2019, Mr. Starr received an email from Mr. Gordon stating that “Walt

Pavlo has been engaged by [Mr. Gordon] for litigation support” and Mr. Gordon has “paid for

his support for many months and need to be able to take advantage of his knowledge of facts and

documents.” Starr Aff. at ⁋ 8. After learning that Mr. Pavlo was a print journalist and not a

paralegal, Mr. Starr declined to include Mr. Pavlo on the building security list and declined to
                                                  2
allow him to attend the deposition. Starr Aff. at ⁋ 7; Ex. A to Starr Aff. (email correspondence

between S. Gordon and S. Starr).

       Certain materials have been produced during discovery in this case with confidentiality

designations pursuant to the Protective Order. Despite Mr. Pavlo’s apparent involvement in this

Action for months, Defendants have not received any indication that Mr. Pavlo has agreed to

abide by the terms of the Protective Order. Starr Aff. at ⁋ 11.

                                          ARGUMENT

       Fed. R. Civ. P. 26(c) governs protective orders and provides that a “court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense,” including “designating the persons who may be present while the

discovery is conducted.” Fed. R. Civ. P. 26(c)(1)(e); Soika v. Jonas, No. 3:18-cv-645, 2018 U.S.

Dist. LEXIS 172907, at * 4 (D. Conn. Oct. 5, 2018). This Rule is “a safeguard for the protection

of parties and witnesses in view of the almost unlimited right of discovery given by Rule

26(b)(1).” 8A Charles A. Wright et al., Federal Practice & Procedure § 2036 (3d ed. 2019)

(citing Miscellaneous Docket Matter No. 1 v. Miscellaneous Docket Matter No. 2, 197 F.3d 922

(8th Cir. 1999)).

       The party seeking protection bears the burden of showing that a protective order is

necessary by providing the court with a “particular and specific demonstration of fact” and not

merely ‘stereotyped and conclusory statements.” Equal Emp’t Opportunity Comm'n v. BDO

USA, L.L.P., 876 F.3d 690, 698 (5th Cir. 2017) (quoting In re Terra Int'l, 134 F.3d 302, 306 (5th

Cir. 1998)); Estate of Michael Edward Bell v. Strausbaugh, No. 05-C-1176, 2007 U.S. Dist.

LEXIS 107067, at *3 (E.D. Wis. Feb. 12, 2007) (stating “movant bears the burden of showing

good cause for granting a protective order barring a party from attending a deposition.”). It is

well settled in the First Circuit that the “good cause” standard established by Fed. R. Civ. P.
                                                 3
26(c) “is a flexible one that requires an individualized balancing of the many interests that may

be present in a particular case.” Gill v. Gulfstream Park Racing Ass'n, Inc., 399 F.3d 391, 402

(1st Cir. 2005) (quoting United States v. Microsoft Corp., 165 F.3d 952, 959-60 (D.C. Cir.

1999)).

          Defendants have good cause to seek this protective order. Here, Plaintiff’s counsel

notified Defendants less than 24 hours before today’s deposition that Plaintiff’s counsel intended

to bring their “litigation support,” Walter Pavlo, with them to the deposition. Starr Aff. at ⁋⁋ 6-8.

Counsel for Defendants only discovered that Mr. Pavlo was a journalist 45 minutes before the

deposition was scheduled to begin. Starr Aff. at ⁋ 6. In addition, Plaintiff’s counsel notified

Defendants only 15 minutes before the deposition was scheduled to begin that “Walt Pavlo has

been engaged by [Mr. Gordon] for litigation support” and Mr. Gordon has “paid for his support

for many months and need to be able to take advantage of his knowledge of facts and

documents.” Starr Aff. at ⁋ 8.

          Thousands of pages of documents have been exchanged since this case was filed in 2018.

Many of these documents have been designated Confidential or Highly Confidential pursuant to

the Protective Order. Before today, Defendants had no notice that Mr. Pavlo was involved in the

case, and still have not received any indication that he has agreed to abide by the terms of the

Protective Order. Paragraph 8 of the Protective Order requires that experts or consultants sign

onto the Protective Order using the form attached the Protective Order as Exhibit A. See Ex. A at

⁋ 8. Defendants have never received a copy of Exhibit A signed by Mr. Pavlo. Paragraph 7 of the

Protective Order permits parties to “exclude any person from the deposition…if the Confidential

Discovery Material or Highly Confidential Discovery Material may not be disclosed to such

person under the terms of this Stipulation.” Ex. A at ⁋ 7. Because Defendants had no notice of



                                                  4
Mr. Pavlo’s involvement and no indication that he has agreed to abide by the terms of the

Protective Order, Defendants had every right to exclude him from the deposition, which may

involve testimony and documents that are or will be designated Confidential or Highly

Confidential under the Protective Order.

       Defendants ask this Court to extend that exclusion by way of entering an order preventing

Mr. Pavlo from attending future depositions. If the Court is not inclined to grant such a

protective order, Defendants ask that Mr. Pavlo be required to sign Exhibit A to the Protective

Order and agree to abide by the terms therein. In addition, now that it is apparent that Plaintiff

intends to share materials in this litigation with the media, Defendants also seek the Court’s

permission to retroactively designate all documents produced by Defendants’ “Confidential” for

a reasonable period of time so that Defendants may reassess their confidentiality designations

with this new information in mind.

                                         CONCLUSION

       For all the foregoing reasons, Defendants respectfully ask that this Court grant this

Motion for Protective Order and grant the following relief:

       1. Deny Walter Pavlo access to Discovery Materials designated Confidential or Highly
          Confidential under the Protective Order;

       2. Preclude Mr. Pavlo from attending depositions or receiving deposition transcripts
          until the parties have had the opportunity to designate portions of the transcripts or
          exhibits pursuant to the Protective Order;

       3. Permit Defendants to retroactively designate all materials produced in this Action as
          “Confidential” pursuant to ⁋ 5 of the Protective Order.
       4.




                                                  5
                                                  Respectfully submitted,

                                                  WYNN MA, LLC &
                                                  WYNN RESORTS, LTD.,

                                                  By its attorneys,

                                                  /s/ Samuel M. Starr
                                                  Samuel M. Starr, BBO No. 477353
                                                  Caitlin A. Hill, BBO No. 684774
                                                  MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                     & POPEO, P.C.
                                                  One Financial Center
                                                  Boston, MA 02111
                                                  Tel: 617.542.6000
                                                  Fax: 617.542.2241
                                                  E-mail: tstarr@mintz.com
                                                          cahill@mintz.com


 Dated: December 11, 2019

                 LOCAL RULE 7.1(A)(2) AND 37.1(a) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2) and 37.1(a), undersigned counsel certifies that he
discussed the issues raised herein with Plaintiff’s counsel on the record at a deposition on
December 11, 2019 where the Parties were unable to agree.

                                                    /s/ Samuel M. Starr___
                                                    Samuel M. Starr


                               CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019 the above document was served electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as nonregistered participants.


                                           ___/s/ Samuel M. Starr______________
                                           Samuel M. Starr

94568245v.2




                                              6
